Citation Nr: 0022053	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the 10 percent disability rating assigned for the 
appellant's service-connected chronic left ankle sprain is 
appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to April 
1997.

This appeal arises from a November 1997, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision which, in pertinent part, granted service 
connection for chronic left ankle sprain with ligamentous 
instability, and assigned a 10 percent rating effective May 
1, 1997.  

The Board remanded the appellant's claim for further 
development in an October 1999 decision.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
chronic left ankle sprain include limitation of motion, with 
19 degrees of dorsiflexion and 41 degrees of plantar flexion, 
without x-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for service-connected chronic left ankle sprain have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding his claim for a compensable rating, the Board finds 
that the appellant has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 10 percent disability 
evaluation for chronic left ankle sprain, in a November 1997 
rating decision, effective as of May 1, 1997, the first day of 
the month following the appellant's military separation. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent medical 
history.

Service medical records reflect a number of left ankle 
sprains.  On the appellant's October 1996 military retirement 
examination, mild ligamentous instability of the left ankle 
was diagnosed.  

A VA examination was conducted in June 1997.  The appellant 
reported a history of spraining his ankle on several 
occasions.  He indicated that his left ankle turned over 
easily, and that he usually wore an ankle support.  The 
examiner observed that he had a normal gait and posture.  His 
left ankle had lateral instability.  X-ray of his left ankle 
was normal, and the examiner diagnosed instability of the 
left ankle.

On VA examination of the knees in March 1998, the appellant 
walked well without any limp.

A private hospital report dated in June 1999, indicated that 
the appellant presented with complaints of pain to his left 
ankle after he slipped off a step.  He claimed that the pain 
was exacerbated by walking and relieved by rest.  He had an 
antalgic gait and was unable to bear weight.  There was 
tenderness to his left ankle.  X-rays were negative for 
fracture or bony abnormality.  He was provided a cast and 
ice, and told to elevate his ankle.  The diagnosis was of a 
left ankle sprain.

A VA examination was conducted in December 1999.  The 
appellant reported pain, weakness, stiffness, swelling, 
instability and giving way of his left ankle.  He denied heat 
and redness, locking, fatigability or lack of endurance.  He 
claimed that he took Advil and Motrin.  He reported that he 
had flare-ups if he stepped on his ankle the wrong way.  He 
denied the use of crutches, a brace, a cane or corrective 
shoes.  He had no episodes of dislocation or recurrent 
subluxation.  He claimed that he was a policeman and that 
walking on uneven surfaces bothered his ankle a lot.  

The examiner reported that there was slight evidence of 
painful motion.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat or abnormal movement.  
There was some guarding of movement.  The appellant walked 
well without a limp, cane or appliance.  Range of motion of 
his left ankle was dorsiflexion to 19 degrees, and plantar 
flexion to 41 degrees.  The examiner diagnosed arthralgia of 
the left ankle with loss of function due to pain.  He opined 
that the appellant had only moderate loss of function and 
walked very well.  X-rays were normal. 

For moderate limitation of motion of the ankle, a 10 percent 
disability rating is warranted; a 20 percent disability 
rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.

Ankylosis of the ankle in plantar flexion, less than 30 
degrees, warrants a 20 percent disability rating; a 30 
percent disability rating is warranted for ankylosis in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
disability rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71 Diagnostic 
Code 5270.

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It should 
also be noted that the use of terminology such as "marked" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
greater than 10 percent for service-connected chronic left 
ankle sprain.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40 (1998).  See also DeLuca v. Brown, 
8 Vet.App. 202 (1995).

The appellant is currently receiving 10 percent based on 
moderate limitation of ankle motion under Diagnostic Code 
5271, and the next highest, or 20 percent evaluation requires 
evidence of marked limitation of ankle motion.  Also, a 
rating in excess of 10 percent is available where there is 
objective evidence of ankylosis.  See Diagnostic Code 5270 
(1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent is warranted for the 
appellant's left ankle disability during the period of this 
appeal. Specifically, the evidence does not demonstrate the 
presence of marked limitation of motion in the left ankle at 
any time.  In fact, range of motion was nearly full.  There 
was only 1 degree less than full dorsiflexion and only 4 
degrees less than full plantar flexion.  Although complaints 
include pain on use with limitation of motion secondary to 
pain, the Board is of the opinion that this pathology is 
adequately compensated by the current 10 percent evaluation 
assigned under Diagnostic Code 5271, which corresponds to a 
moderate limitation of motion or moderate degree of ankle 
disability.  In the absence of evidence showing that the 
appellant's left ankle is currently productive of marked 
limitation of motion or other evidence of a marked left ankle 
disability, the Board cannot conclude that the criteria have 
been met for a higher rating as contemplated by the Schedule.

In making its decision, the Board has also considered the 
propriety of assigning a higher evaluation on the basis of 
additional disability and functional loss resulting from 
pain, as provided for in the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra.  In the Board's view, the 
recent VA examination report does not indicate an additional 
compensable degree of disability attributable to the 
appellant's service-connected left ankle disorder.  The Board 
notes that the VA examiner indicated that there was 
limitation of motion secondary to pain resulting in moderate 
loss of function (for which the appellant has been granted a 
10 percent disability rating for moderate limitation of 
motion), but that he walked very well.  There was only slight 
evidence of painful motion, and there was no instability, 
weakness, tenderness, redness, heat or abnormal movement.  
Thus, the current objective findings with regard to the 
appellant's left ankle have not been shown to be productive 
of additional disability or functional impairment in excess 
of 10 percent evaluation which is currently assigned.

The Board also notes that in the absence of evidence 
demonstrating the presence of ankylosis in the left ankle, 
there is no basis for assignment of an increased evaluation 
for the veteran's left ankle disability under Diagnostic Code 
5270.

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation in excess of 10 
percent have not been met for the appellant's left ankle 
disability.  Accordingly, his claim for an increased 
evaluation must be denied, as the preponderance of the 
evidence is against his claim.

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that the appellant's service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).



ORDER

An increased rating for service-connected chronic left ankle 
sprain is denied. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 
- 2 -


- 2 -


